IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                             AP-75,903



                         EX PARTE GUY VAL QUAM, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 114-1821-05-A IN THE 114TH DISTRICT COURT
                           FROM SMITH COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to life imprisonment. The Twelfth Court of Appeals affirmed his conviction.

Quam v. State, No. 12-06-186-CR (Tex. App. - Tyler, delivered April 25, 2007, no pet.).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. We remanded this

application to the trial court for findings of fact and conclusions of law.
                                                                                            QUAM - 2

       Appellate counsel testified that she mailed notice to Applicant that his appeal had been

affirmed, but that he did not timely receive the notice because his address within the Texas

Department of Criminal Justice, Criminal Institutions Division, was changed. The trial court has

entered findings of fact and conclusions of law that Applicant did not receive timely notice that his

conviction had been affirmed. The trial court recommends that relief be granted. Ex parte Riley,

193 S.W.3d 900 (Tex. Crim. App. 2007).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Twelfth Court of Appeals in Cause No. 12-06-186-

CR that affirmed his conviction in Case No. 114-1821-05 from the 114th Judicial District Court of

Smith County. Applicant shall file his petition for discretionary review with the Twelfth Court of

Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: April 30, 2008
Do not publish